Exhibit 10.7

Volume Discount Addendum No. 2

This 2nd Volume Discount Addendum to the Purchase Agreement (the “2nd Addendum”)
is effective as of April 1, 2011 (the “2nd Addendum Effective Date”), by and
between diaDexus, Inc. (“diaDexus”), and Health Diagnostics Laboratory located
at 737 N. 5th Street, Richmond, VA 23219 and any or all of its subsidiaries or
affiliates (“Lab”).

WHEREAS, Lab and diaDexus are parties to that certain Purchase Agreement dated
January 1, 2011 (the “PA”) and the Volume Discount Addendum thereto dated
January 1, 2011 (the “1st Addendum”), collectively the “Agreement”;

WHEREAS, the parties desire to amend such 1st Addendum to make Product available
to Lab directly from diaDexus.

NOW THEREFORE, in consideration of the agreements, mutual representations and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1. Definitions. All capitalized terms not defined herein shall have the meaning
assigned to them in the Agreement.

 

2.

Product Supply. Beginning on the 2nd Addendum Effective Date, Lab shall order
Products directly from diaDexus pursuant to the terms and conditions of the
Agreement.

 

3. Program. diaDexus shall be responsible for all aspects of the Program
previously fulfilled by diaDexus’ distributor.

 

4.

1st Addendum Continuance. Except as set forth above, the 1st Addendum remains in
full force and effect, including the Program, Net Reimbursement review, and the
Program Term.

 

5.

Entire Agreement. In the event of any conflict between the terms and conditions
of this 2nd Addendum and the Agreement, the terms and conditions of this 2nd
Addendum shall control. Except as otherwise provided in the 2nd Addendum, the
parties agree that all provisions of the 2nd Agreement are hereby ratified and
agreed to be in full force and effect and are incorporated herein by reference.
This 2nd Addendum and the Agreement (as amended hereby), including without
limitation all addenda, contain the entire agreement among the parties relating
to the subject matter herein and all prior proposals, discussions and writings
by and among the parties and relating to the subject matter herein, whether
written or oral, are superseded hereby and thereby. None of the terms of this
2nd Addendum shall be deemed to be amended unless such amendment is in writing,
signed by all parties hereto, and recites specifically that it is an amendment
to the terms of this 2nd Addendum.

IN WITNESS WHEREOF, the parties hereto have caused this 2nd Addendum to be
executed by their fully authorized representatives.

 

diaDexus, Inc.:

      Health Diagnostics Laboratory:

By: /s/ Patrick Plewman

      By: /s/ Tonya Mallory

Name: Patrick Plewman

      Name: Tonya Mallory

Title: President and CEO

      Title: President and CEO

Date: 4/19/11

      Date: 4/19/11

 

Page 1 of 1